DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed May 24, 2022 has been entered.  Claims 1, 5 and 33-39 are currently amended.  Claims 9-32, 40 and 43-47 remain withdrawn from further consideration.    
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 33-39 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites “existing comparative data for an extrusion product with well-defined requirements on at least one property of the extrusion product”.  The limiting effect of the recitation is unclear.  It is not clear what is required for an extrusion product to be considered to have “well-defined requirements on at least one property of the extrusion product”.  “Well-defined” is understood to be a relative term whose metes and bounds cannot be ascertained.  Further, it is not clear what “existing comparative data” is necessarily in view.  It is not clear whether the “comparative data” is data regarding the properties of the extruded product itself (e.g. an optical property) or whether the existing data is process data (e.g. extrusion die temperature) associated with making an extrusion product.  Further, the claim does not make clear what conditions associated with the well-defined extrusion product are in view.  For example, it is not clear whether the data is necessarily data associated with a successful production run or whether any existing comparative data (e.g. a poor previous production run of a “well-defined” product) is in view.  
Further, the claim recites “a sensitivity analysis”.  The limiting effect of the recitation is unclear.  Paragraph [0039] of the application recites the term “sensitivity analysis” but does not explain what is necessarily done in such an analysis.  As such, it is not clear when such an analysis has been reasonably understood to be performed.  The arguments attempt to flesh this out some by saying “In this context, a sensitivity analysis is generally understood to mean that the sensitivity of the measurement data is analyzed in response to a change in the input parameters”.  However, it is not clear what this sentence means either.  It is not clear which measurement data is in view, it is not clear what parameters are changed and it is not clear what response is being analyzed. Further, it is not clear how this analysis is positively connected to the measured values and setting parameters set forth in the claim.  Appropriate correction and clarification are required.
Further, the claim recites the sensitivity analysis is “of a current fingerprint”.  The limiting effect of the recitation is unclear. It is not clear whether the “fingerprint” is literally the added result (i.e. the sum) of the process values (paragraph [0024] of the published application) or whether it is a more general benchmark to characterize the process.  Further, if the values are added together it is not clear whether this means values with different units are added together or whether only values with the same units are added together (e.g. temperature and pressure).  
The examiner’s best guess is that the claim appears to be reciting a comparison between current process values and desired process values with an eye toward ensuring an acceptable product is being made.  However, it appears that there must be more required or implied than this as such a comparison will be recognized by applicant as being known in the art.  Namely, a process has desired setpoints for process values.  These process values are conventionally monitored and when a deviation from the desired value takes place an alarm is indicated.  The desired setpoints for process values are commonly set based upon previous successful production results (e.g. a previous “best run”) and the alarm is indicated when the value deviates by an amount that is understood by the plant personnel to cause production problems, including production quality problems (e.g. the process control system is performing a sensitivity analysis during the production). For example, a previous production campaign produced a quality film with an extrusion die temperature of 200°C.  As a result of the successful production campaign, that temperature is utilized during the next production run.  Further, the process control system alarms at values below 190 °C and at values above 210 °C to alert the operator that the temperature is deviating from the desired value. This general example is understood to be representative of conventional plastic manufacturing and applicant’s specification appears to acknowledge as much (e.g. paragraphs [0003]-[0005] of the published application).  It is not clear whether such a scenario is understood to read upon the newly added limitations or whether something more is intended.  It appears to the examiner that the newly added limitation contains less explicit language than is required to flesh out what is actually intended and how it is different than what would be understood by one having ordinary skill in the art to read upon a conventional process.  Appropriate correction and clarification is required.
Claims 2-8, 33-39 and 42 are rejected as dependent claims.

Response to Arguments
	Applicant’s arguments filed March 2, 2022 and resubmitted on May 24, 2022 in response to the Notice of Non-Compliant Amendment have been fully considered.  The art of record does not appear to teach “and that by means of existing comparative data for an extrusion product with well-defined requirements on at least one property of the extrusion product, a sensitivity analysis of a current fingerprint is performed.”  As such, the previous prior art rejection has been withdrawn.  However, as set forth above, the claimed language is understood to be indefinite and the metes and bounds of the limitation cannot be ascertained. Appropriate correction and clarification is required before the scope of the claims can be properly evaluated.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742